                                                                            FILED
1 ~                                                                                   COURT
                                                                 CLERK, U.S. DISTRICT
2'
3
                                                                       OCT ~ ~ 2~9
                                                                                  CALIFORNIA
4                                                               CENTRAL DISTRIC
                                                                EASTERN DIVISI    8Y DEPUTY

5
6
7
8                               ITNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
       ~ UNITED STATES OF AMERICA,                      Case No.: l~-L~-3~~ -~~
11
                             Plaintiff,                  ORDER OF DETENTION PENDING
12                                                       FURTHER REVOCATION
                     .
                     v                                  PROCEEDINGS
13                                                      (~ED.R. CRIM.P. 32.1(a)(6); 18
        rJ ~ ~~- /~R~ u~~                                 J.S.C. § 3143(a)(1))
14
                             Defendant.
15
16 I        The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the C~-}~~                      District of
18 ('~►`~r- w' t q for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedur 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds fihat:
22 A.          The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under 18
24             U.S.0 § 3142(b) or (c). This fording is based on the following:
25             (~ ormation in the Pretrial Services RePort and Recommendation
26             (         ~ information in the violation petition and reports)
27             ( }        the defendant's nonobjection to detention at this time
28             ()         other•


                                                    1
 1          and/ or                                                                        '
2 B.(~}/~i e defendant has not met his/her burden ofestablishing by clear and              ~'
 3          convincing evidence that he/she is not likely to pose a danger to the safety
4           ofany other person or the community ifreleased under 18 U.S.C.
 5          § 3142(b)or (c). This finding is based on the following:
6           (. ~inf       ation in the Pretrial Services Report and Recommendation
 7          (     information in the violation petition and reports)
 8          O     the defendant's nonobjection to detention at this time
 9          O      other: .
10
11 TT TI-~REFORE IS ORDERED that the defendant be detained pending tha further
12 revocation proceedings.
13
14 Dated:    ~0 1 t~S I t~
15                                       UNT'I`ED STATES MAGISTRATE JUDGrE
16
17
18
19
2Q
21
22
23
24
25
26
27
28


                                            2
